UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

EMMANUAL OHAI,

Plaintiff,
CIVIL ACTION FILE
Vs.
NUMBER 1:20-CV-2220
DELTA COMMUNITY CREDIT UNION,
PARK TREE INVESTMENTS, Gs la Gy y
DEAN ENGLE, FCI LENDER
SERVICES, INC., SINGER LAW
GROUP, DANIEL I. SINGER,
JAUREGUI, LINDSEY, LONGSHORE

& TINGLE, MICROBUILT
CORPORATION and PNC BANK, N.A.,

Set) Meet Geet eet) eee ee se Ra eR a es LS

Defendants.
DEFENDANT PARK TREE’S AND DEFENDANT FCI’'S MOTION TO STRIKE

COME NOW Park Tree Investments, L.L.C. (“Defendant Park
Tree”) and FCI Lender Services, Inc, co-Defendants in the above-
styled civil action, and pursuant to 28a U.S.C. Rule 12(f)
hereby moves to strike all of the exhibits attached to
Plaintiff's briefs opposing the motions to dismiss filed herein
and shows this honorable Court in Support thereof as follows:

Rule 12(f) provides that “[t]he court may strike from any
pleading an insufficient defense or any redundant, immaterial,
impertinent, or scandalous matter. ...” Considering exhibits
attached to a motion to dismiss or response could convert the

motion into a summary judgment motion unless the documents can
be judicially noticed as public documents. See Bryant v. Avado
Brands, Inc., 187 F. 3d 1271 (11%? Cir. 1999). None of the

documents attached to the Plaintiff's brief opposing the motions

to dismiss filed herein are public documents; consequently, they
should be stricken.

WHEREFORE, Defendant Park Tree and Defendant FCI
respectfully request that all of the exhibits attached to
Plaintiff’s briefs opposing the motions to dismiss filed herein

be stricken.

Respectfully submitted this PS sax of June, 2020.

JOHNSON LEGAL OFFICES, L.L.C.

Larry Ws i gfiisen
Gefrgia Baf No. 394896
Attorney for Defendant

Park Tree and Defendant FCI

 

138 Hammond Drive, Suite B
Atlanta, GA 30328
Telephone: (404) 486-2361
Facsimile: (404) 393-0826

Email: LJohnson@SuretyBondsAgency.com
ParkTreeOhaiStrikeMotion01
CERTIFICATE OF COMPLIANCE WITH L.R. 5.1¢C
I hereby certify that the foregoing has been computer
processed with 12 point Courier New font in compliance with the
United States District Court for the Northern District of

Georgia, L.R. 5.1c.

f iej

Lary Ww. iujfison —_
Geprgia Bar’ No. 394896

Attorney for Defendant
Park Tree and Defendant FCI
CERTIFICATE OF SERVICE

 

The undersigned hereby certifies that a true and correct

copy of the foregoing DEFENDANT PARK TREE’S AND DEFENDANT FCI’S

MOTION TO STRIKE was served upon all parties by using the CM/ECF

system and further served by mailing same by United States First

Class Mail in a properly addressed
postage affixed thereon to insure
follows:

Mr. Emmanual Ohai
2715 Tradd Court

Snellville, GA 30039

This game day of June, 2020.

envelope with adequate

delivery, addressed as

A) A

JOHNSON LEGAL OFFICES, L.L.C.
138 Hammond Drive, Suite B

Atlanta, GA 30328

Telephone:
Facsimile:

(404) 486-2361
(404) 393-0826

Aftorney for/Defendant

nfeor W. Johngon
ark Tree and Defendant FCI

Email: LJohnson@Suret yBondsAgency.com
